PRESS RELEASE FOR RELEASE APRIL 25, 2:00 P.M. For More Information Contact Joseph J. Bouffard (410) 248-9130 BCSB Bancorp, Inc. Baltimore County Savings Bank BCSB BANCORP, INC. REPORTS RESULTS FOR THE SECOND QUARTER ENDED MARCH 31, 2013 BCSB Bancorp, Inc. (the “Company”) (NASDAQ: BCSB), the holding company for Baltimore County Savings Bank (the “Bank”) reported net income of $303,000, or $0.09 per basic and diluted share for the three month period ended March 31, 2013, which represents the second quarter of its 2013 fiscal year, as compared to net income of $574,000, or $0.19 per basic share and $0.18 per diluted share for the three months ended March 31, 2012. The Company also disposed of a private label CMO security in March 2013. A loss on sale of $588,000 related to the security was more than offset by gains on sales of other securities in the Company’s investment portfolio during the quarter. Net income for the six months ended March 31, 2013 was $942,000, or $0.30 per basic share and $0.29 per diluted share, as compared to net income of $1,036,000, or $0.34 per basic share and $0.33 per diluted share for the six months ended March 31, 2012. During the three and six months ended March 31, 2013, earnings were favorably impacted by reductions in non-interest expense as compared to the same periods in the prior fiscal year and, during the six months ended March 31, 2013, earnings were favorably impacted by an increase in net interest income. Earnings for the three and six months ended March 31, 2013 were negatively impacted by decreases in non-interest income and increases in provision for loan losses, as compared to the same periods in the prior fiscal year. Reductions in non-interest income during fiscal year 2013 were primarily due to gain on sales of foreclosed real estate recognized during the prior fiscal year. Increases in provision for loan losses were necessary to address elevated charge-offs during fiscal year 2013 as certain problem loans were foreclosed upon and transferred to Foreclosed Real Estate. President and Chief Executive Officer Joseph J. Bouffard commented, “Although somewhat disappointed with net earnings, we were able to make notable progress with other important initiatives during the period. Nonperforming assets have declined in each of the past two consecutive quarters and have dropped by nearly $3.5 million during the first six months of fiscal year 2013. As mentioned above, we disposed of aprivate label CMO security, eliminating exposure to future OTTI charges related to that instrument. And on April 19, 2013 we were able to repurchase from the U.S. Treasury a warrant to purchase more than 183,000 shares of the Company’s common stock issued in connection with the TARP Capital Purchase Program. We have now completely exited TARP without having to raise capital, which would have diluted our shareholders.” This press release contains statements that are forward-looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases. The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended September 30, 2012.Accordingly, actual results may differ from those expressed in the forward-looking statements, and the making of such statements should not be regarded as a representation by the Company or any other person that results expressed herein will be achieved. BCSB Bancorp, Inc. Consolidated Statements of Financial Condition (Unaudited) March 31, September 30, (Dollars in thousands) ASSETS Cash equivalents and time deposits $ $ Investment Securities, available for sale Loans Receivable, net Mortgage-backed Securities, available for sale Foreclosed Real Estate Premises and Equipment, net Bank Owned Life Insurance Other Assets Total Assets $ $ LIABILITIES Deposits $ $ Junior Subordinated Debentures Other Liabilities Total Liabilities Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Consolidated Statements of Operations (Unaudited) Three Months ended March 31, Six Months Ended March 31, (Dollars in thousands except per share data) (Dollars in thousands except per sharedata) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Total Non-Interest Income Total Non-Interest Expenses Income Before Income Tax Expense Income Tax Expense Net Income $ Basic Net Income Per Common Share $ Diluted Net Income Per Common Share $ Three Months ended March 31, Six Months ended March 31, Return on Average Assets (Annualized) % Return on Average Equity (Annualized) % Interest Rate Spread % Net Interest Margin % Efficiency Ratio % Ratio of Average Interest Earning Assets/Interest Bearing Liabilities % Tangible Book Value (Unaudited) At March 31, At September 30, At March 31, (Dollars in thousands except per share data) Tangible book value per common share: Total stockholders’ equity $ $ $ Less:Intangible assets ) ) ) Tangible common equity $ $ Outstanding common shares Tangible book value per common share (1) $ $ $ Tangible book value provides a measure of tangible equity on a per share basis. It is determined by methods other than in accordance with Accounting Principles Generally Accepted in the United States (“GAAP”) and, as such, is considered to be a non-GAAP financial measure. Management believes the presentation of Tangible book value per share is meaningful supplemental information for shareholders. We calculate Tangible book value per common share by dividing tangible common equity by common shares outstanding, as of period end. Allowance for Loan Losses (Unaudited) Three Months ended March 31 Six Months ended March 31, (Dollars in thousands) (Dollars in thousands) Allowance at Beginning of Period $ Provision for Loan Losses Recoveries 16 18 39 29 Charge-Offs (411 ) (4 ) ) ) Allowance at End of Period $ Allowance for Loan Losses as a Percentage of Gross Loans % Allowance for Loan Losses as a Percentage of Nonperforming Loans % Non-Performing Assets (Unaudited) At March 31, At September 30, At March 31, (Dollars in thousands) Nonaccrual Loans: Commercial $ $ $ Residential Real Estate (1) Consumer Total Nonaccrual Loans (2) Accruing Troubled Debt Restructurings Total Nonperforming Loans Nonperforming Foreclosed Real Estate (3) Total Nonperforming Assets $ $ $ Nonperforming Loans to Loans Receivable % % % Nonperforming Assets to Total Assets % % % Includes residential owner occupied properties and residential rental investor properties. Nonaccrual status denotes loans on which, in the opinion of management, the collection of additional interest is questionable.Also included in this category at March 31, 2013 is $109,000 in Troubled Debt Restructurings.Reporting guidance requires disclosure of these loans as nonaccrual until the loans have performed according to the modified terms for a sustained period. As of March 31, 2013, the Company had a total of $6.3 million in Troubled Debt Restructurings, all of which are performing according to their restructured terms. Regulatory guidance provides that residential rental foreclosed real estate with leases in place and demonstrated cash flow generating a reasonable rate of return generally is not considered to be a classified asset. As of March 31, 2013, the Company has identified $508,000 in foreclosed real estate meeting these criteria. Accordingly, this amount has been excluded from nonperforming assets.
